Citation Nr: 1109218	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  07-22 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for dermatitis/eczema.  

2.  Entitlement to service connection for a gynecological disorder, claimed as ovarian cysts, vaginal infections, and cervicitis.

3.  Entitlement to service connection for residuals of a caesarean section. 

4.  Entitlement to service connection for chronic urinary tract infections.

5.  Entitlement to service connection for a bilateral wrist disorder, claimed as carpal tunnel syndrome.  

6.  Entitlement to service connection for a respiratory disorder, claimed as recurrent bronchitis and allergies.

7.  Entitlement to service connection for a right ankle disorder.

8.  Entitlement to service connection for right ear hearing loss.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from March 1994 to August 1998.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing before the undersigned Acting Veterans Law Judge was held at the RO in January 2010.  The hearing transcript has been associated with the claims file.

The issue of entitlement to service connection for left ear hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the Veteran's March 2006 claim.  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for chronic urinary tract infections, a bilateral wrist disorder, a respiratory disorder, a right ankle disorder and right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran withdrew her appeal for service connection of dermatitis/eczema on January 13, 2010.  

2.  A current diagnosis of a gynecological disorder is not demonstrated by the record.  

3.  A current diagnosis of residuals stemming from the Veteran's caesarean section is not demonstrated by the record.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal with respect to the issue of service connection of dermatitis/eczema have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for service connection for a gynecological disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

3.  The criteria for service connection for residuals of a caesarean section have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).
On January 13, 2010, the date of her Travel Board hearing, the Veteran submitted a statement expressing her desire to withdraw her appeal of the issue of entitlement to service connection of dermatitis/eczema, and testified as to the same.  See page 2 of the January 2010 Hearing Transcript.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue, and it must be dismissed.

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO provided the appellant pre-adjudication notice by letter dated in June 2006, which informed the Veteran as to the evidence necessary to establish service connection, how VA assigns effective dates and disability ratings, evidence that can affect those assignments, and VA's and the Veteran's respective duties in obtaining evidence.  Additionally, VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues decided herein have been obtained and associated with the claims file, and the Veteran has not contended otherwise.  In this regard, the Board notes that the Veteran indicated she received treatment from the Naval Hospital in Corpus Christi from 1999-2001; however, VA was only able to obtain records from this facility dated in 1999.  In June 2007, the RO issued a formal finding on this subject, properly notified the Veteran of record unavailability, and requested that she submit any available records in her possession.  No response was received from the Veteran.

The Board acknowledges that no VA examination was provided for the service connection claims decided herein.  Such development is to be considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the Veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2010).  In this case, as described below the competent medical evidence does not suggest the existence of a current gynecological disability or residuals of a caesarian section.  Thus, VA examinations are not necessary for these claims.  

In sum, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on these claims at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. §§ 5107(b), 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The first requirement for any service connection claim is competent evidence of existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, although the evidence reflects that the Veteran underwent a cesarean section and experienced gynecological problems in service, the medical evidence dated during the appellate period reflects no competent evidence of a current gynecological disorder or residuals of a cesarean section.  Specifically, VA gynecological evaluations dated in December 2007 and December 2008 reveal normal clinical findings and negative histories as to current problems.  Furthermore, the Veteran has not contended that she has been diagnosed with a chronic gynecological disorder or residuals of a cesarean section during the appellate period.  In this regard, the Board acknowledges the Veteran's testimony that she underwent surgery in 2001 to remove scar tissue stemming from her cesarean section, at which point she was informed she had ovarian cysts.  See page 9 of the January 2010 Hearing Transcript.  However, this surgery occurred five years prior to her instant claim, and as described above the evidence is negative for the presence of ovarian cysts or abdominal adhesions during the appellate period.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  The Board further acknowledges that the Veteran reports having recurrent abdominal pain, menstrual spotting, and diminished sexual interest.  See pages 10-11 of the January 2010 Hearing Transcript.  However, symptoms such as pain alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Veteran is competent to discuss her symptoms as she has observed them over the years.  She is also competent to establish a diagnosis when it is an easily recognizable medical condition, such as a dislocated shoulder.  Here, there is no evidence of a gynecological disorder or residuals of a cesarean section during the appellate period, nor could the Veteran competently diagnose the same if she contested otherwise.  Furthermore, the medical evidence reflects no current gynecological problems or residuals from her cesarean section.  Thus, her statements are not competent or probative as to diagnosis, and in the absence of competent evidence of a current disability, the claims must be denied.  






ORDER

The appeal of entitlement to service connection of dermatitis/eczema is dismissed.  

Service connection for a gynecological disorder is denied.  

Service connection for residuals of caesarian section is denied.  


REMAND

The Board has determined that before it can adjudicate the Veteran's remaining claims, additional development is required.

With respect to the Veteran's claim for service connection for chronic urinary tract infections, the service treatment records indicate that the Veteran was treated for urinary tract infections on multiple occasions during service.  The post-service evidence medical records do not reflect any additional treatment for urinary tract infections.  However, the Veteran had reported recurrent urinary tract infections since service, and the Board finds this history is competent and credible evidence of continuity of symptomatology since service.  See 38 C.F.R. § 3.159(a)(2) (2010); Layno, 6 Vet. App. at 471.  Based on the foregoing, the low standard for entitlement to a VA examination set forth in McClendon v. Nicholson, 20Vet. App. 79, 86 (2006), is met, and the claim must be remanded for an examination to determine whether the Veteran has chronic urinary tract infections which had their onset in service or are causally related to service.  

The Board also finds that the low threshold of McLendon has been met for the claim for service connection for a bilateral wrist disorder.  Review of the service medical evidence indicates treatment for bilateral wrist complaints, and the post-service medical evidence documents provisional diagnoses of tenosynovitis and carpal tunnel syndrome.  See July and September 2007 and October 2009 VA treatment records.  Thus, the Veteran needs to undergo a VA examination, and a medical opinion as to etiology must be obtained.  McLendon, supra.
Similarly, with respect to the claim for service connection for a respiratory disorder, service treatment records document that the Veteran was seen on various occasions for complaints such as congestion, sore throat, and cough, which were attributed to upper respiratory infections, pharyngitis, bronchitis, allergies, and acute sinusitis.  Additionally, the July 1998 separation examination reflects a diagnosis of left maxillary sinusitis.  The post-service evidence does not reflect a current diagnosis of sinusitis, but it does reflect the Veteran's competent history of recurrent respiratory symptoms and bronchitis/allergies since service and assessments of asthma.  Based on the foregoing, a VA examination and etiological opinion must be obtained.  Id.   

Additionally, service treatment records reflect the Veteran's history of sustaining a twisting injury to the right ankle in January 1998 and a mild sprain in July 1998.  The post-service medical records reflect no complaints or abnormal findings related to the right ankle; however, the Veteran has competently testified as to having right ankle weakness and instability due to these in-service incidents.  See page 4 of the January 2010 Hearing Transcript.  An examination and etiological opinion is therefore warranted.  See McClendon, supra.

Finally, with regard to the claim for service connection for right ear hearing loss, audiometry testing at the time of the Veteran's enlistment examination in January 1994 reveals right ear hearing loss as defined by 38 C.F.R. § 3.385 (2010).  Hence, the record shows that right ear hearing loss was noted on examination prior to the Veteran's service and she is not presumed sound as to a diagnosis of right ear hearing loss.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  The Veteran should therefore be provided with a VA examination to determine whether right ear hearing loss that preexisted service was aggravated by her service.  See McClendon, supra.

Accordingly, these remaining issues are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of any chronic urinary tract infections.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any urinary tract disorder found to be present.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current urinary tract disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should specifically acknowledge and consider the Veteran's in-service treatment for urinary tract infections, as well as the Veteran's reports (which for purposes of providing this opinion, should be accepted as credible) regarding a continuity of symptomatology of chronic urinary tract infections since service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Then schedule the Veteran for a VA examination to determine the nature and extent of any bilateral wrist disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any bilateral wrist disorder found to be present.  In this regard, the Board points out that the record reveals diagnoses of tenosynovitis and carpal tunnel syndrome.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral wrist disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should specifically acknowledge and consider the Veteran's in-service treatment for bilateral wrist pain and numbness, as well as the Veteran's reports (which for purposes of providing this opinion, should be accepted as credible) regarding a continuity of symptomatology of bilateral wrist pain and numbness since service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Then schedule the Veteran for a VA examination to determine the nature and extent of any respiratory disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any respiratory disorder found to be present.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current respiratory disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should specifically acknowledge and consider the Veteran's in-service treatment for upper respiratory infections, pharyngitis, bronchitis, allergies and sinusitis, as well as the Veteran's reports (which for purposes of providing this opinion, should be accepted as credible) regarding a continuity of symptomatology of bronchitis and allergies since service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Then schedule the Veteran for a VA examination to determine the nature and extent of any right ankle disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any right ankle disorder found to be present.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right ankle disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should specifically acknowledge and consider the Veteran's in-service treatment for a right ankle twist and sprain, as well as the Veteran's reports (which for purposes of providing this opinion, should be accepted as credible) regarding a continuity of symptomatology of weakness and instability since service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Then schedule the Veteran for a VA examination to determine the nature and etiology of her right ear hearing loss.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran, review of her pertinent medical history and competent lay statements regarding observable symptomatology, the examiner should then respond to the following questions:

(A) Was there a measurable increase in the severity of preexisting right ear hearing loss during the Veteran's active service?

(B) If there was a measurable increase in the severity of preexisting right ear hearing loss during service, was it beyond that attributable to the natural progress of the disability?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


